Citation Nr: 9932117	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  95-40 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Providence, Rhode Island


THE ISSUE

Entitlement to service connection for a right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel



INTRODUCTION

The veteran had active military service from November 1945 to 
October 1947.  

This matter came before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision of 
September 1995, by the Providence, Rhode Island Regional 
Office (RO), which denied the veteran's claim of entitlement 
to service connection for a right knee disorder.  The notice 
of disagreement with this determination was received in 
November 1995.  The statement of the case was issued in 
November 1995.  The substantive appeal was received in 
December 1995.  The veteran appeared and offered testimony at 
a hearing before a hearing officer at the RO in May 1996.  A 
transcript of the hearing is of record.  A supplemental 
statement of the case was issued in October 1996.  The appeal 
was received at the Board in January 1999.  

In February 1999, the Board remanded the case to the RO for 
further development.  A medical opinion was issued in May 
1999.  A supplemental statement of the case was issued in 
July 1999.  The appeal was received back at the Board in 
October 1999.  


FINDINGS OF FACT

1.  The veteran was not treated for any right knee complaints 
in service or for many years after service.  

2.  The veteran contends that his current right knee 
disability is related to an in-service right knee injury.  

3.  In 1995, a VA physician, without any apparent review of 
the veteran's records, diagnosed the veteran to have status 
post trauma to the right knee with secondary arthritis, but 
there was no specific indication by this physician whether 
this trauma had occurred in-service.  

4.  In 1999, a VA physician, after reviewing the veteran's 
records, concluded that there is no corroborative data to 
support a connection between any in-service injury and any 
current knee disability.  


CONCLUSION OF LAW

A right knee disorder was not incurred in or aggravated in 
service nor may arthritis be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107 (West 1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual background.

The pertinent facts in this case may be briefly described.  
The records indicate that the veteran entered active duty in 
November 1945.  Service medical records show that the veteran 
was seen in May 1947 for complaints of swollen left calf; the 
pertinent diagnosis was acute myositis of the left calf.  The 
service medical records, including the separation examination 
of September 1947, are negative for complaints, diagnoses, 
and/or treatment for a right knee injury or right knee 
disorder.  

The veteran's initial application for service connection for 
a right knee disorder (VA Form 21-526) was received in March 
1995.  Submitted in support of his claim were VA outpatient 
treatment reports dated from January 1992 to March 1995.  
These show that the veteran received clinical attention and 
treatment for several disabilities including complaints of 
right knee pain.  

Received in May 1995 were VA outpatient treatment reports 
dated from December 1988 to March 1995, which show that the 
veteran received ongoing treatment for several disabilities 
including right knee pain.  The records indicate that the 
veteran was seen in December 1988 for complaints of 
discomfort in the posterior aspect of the right knee for many 
years, which had been getting progressively worse, and an X-
ray study of the right knee revealed degenerative joint 
disease.  A treatment report dated in October 1992 revealed 
complaints of right knee pain since 1988.  November 1994 
records showed that the veteran was seen for complaints of 
pain in the right leg from the buttock radiating to the knee, 
worse when lying down.  The assessment included some 
osteoarthritis of the right knee.  

The veteran was afforded a VA compensation examination in 
August 1995, at which time he indicated that during service, 
in 1946, he jumped and fell striking his right lower shin and 
back.  It was noted that the veteran was asymptomatic until 
1988, when he developed pain in the front of the right leg, 
radiating into the right hip; it was also noted that pain 
attacks recurred 2 to 3 times since then, requiring 
physiotherapy for 2 weeks, with the last episode in March 
1995.  The veteran complained of recurrent pain in the right 
leg at present, radiating proximally to the back.  On 
examination, it was noted that the veteran walked with a 
normal gait.  Examination of the right knee revealed no gross 
deformity or effusion.  There was some tenderness over the 
medial joint line.  Strength was good compared to normal on 
the opposite knee.  There was no laxity of the cruciate or 
collateral ligaments, and the McMurray-Apley and pivot shift 
tests were negative.  

X-ray study of the right knee revealed moderately severe 
osteoarthritis with posterior lipping and narrowing of the 
patellofemoral joint.  There was also irregularity and spur 
formation of the articular margins of the knee and narrowing 
of the medial joint space.  The pertinent diagnosis was 
status post trauma to the right knee with secondary arthritis 
manifested by complaints of recurrent pain.  

At his personal hearing in May 1996, the veteran testified 
that he injured his right knee at the same time that he 
injured his left leg in service.  He explained that he was on 
security watch on the day of the injury, which involved 
checking boats that were moored together to make sure that 
they were secure; he stated that he jumped from one boat to 
another when he misstepped, falling back and injuring his 
legs.  The veteran related that his first treatment after 
service for his injuries was between 10 to 15 years later.  
The veteran maintained that he sustained no subsequent 
injuries to his legs after service; he indicated that he did 
not file a claim for disability benefits immediately after 
service because he felt good, but the pain got progressively 
worse.  

Of record is a medical opinion from a VA physician, dated in 
May 1999, indicating that he reviewed veteran's entire claims 
folder.  This physician concluded that there were no 
corroborating data to establish a connection between the 
veteran's right knee problems and an inservice injury to the 
left calf.  Furthermore, it was explained that as a person 
gets older he or she runs the risk of developing problems in 
the joints, including the knees; and, therefore, just because 
one develops knee problems later in life does not mean that a 
fall many years before is the cause of that problem.  

B.  Legal analysis.

Service connection may be granted on a direct basis for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  Service 
connection may also be granted for certain chronic diseases, 
including arthritis, if they become compensably manifest 
within one year of service discharge.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1999).  

A claim for service connection may be well-grounded if the 
evidence of record, regardless of its date, shows that the 
veteran had a chronic disorder in service or during an 
applicable presumptive period, and that the veteran still has 
such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Such evidence must be medical unless 
it relates to a disorder which may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-497.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The United States Court of Appeals for Veterans 
Claims (Court), in Caluza v. Brown, 7 Vet. App. 498 (1995), 
outlined a three prong test to establish whether a claim for 
service connection is well-grounded.  The Court stated that 
in order to be well-grounded, there must be competent 
evidence of a current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  The Court has also stated that a claim must be 
accompanied by supporting evidence; an allegation is not 
enough.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  A 
claim is not well-grounded where a claimant has not submitted 
any evidence of symptomatology of a chronic disease within 
the presumptive period, continuity of symptomatology after 
service, or other evidence supporting direct service 
connection.  Harvey v. Principi, 3 Vet. App. 343 (1992).  

The evidentiary assertions by the appellant must be accepted 
as true for purposes of determining whether the claim is 
well-grounded, except where the claim is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19 (1993).  When the issue involves a 
medical question of diagnosis or causation, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Statements and testimony from lay witnesses or the 
appellant in this regard are not sufficient to establish a 
plausible claim as they are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

After careful review of the evidentiary record, the Board 
notes that the veteran's claim for service connection for a 
right knee disorder is well-grounded because under King, the 
veteran's assertion that he injured his right knee in service 
is accepted as true, and there is a diagnosis of status post 
trauma to the right knee with secondary arthritis, which 
could be construed as evidence of a link between the current 
findings and the veteran's service.  As will be explained 
below, however, the preponderance of the evidence is against 
the veteran's claim, and therefore, service connection for a 
right knee disorder must be denied.  

Initially, the Board observes that the veteran's service 
medical records show no report of a right knee injury, or a 
finding of a right knee disorder.  There is also no medical 
evidence of any treatment to the right knee for many years 
after service.  As previously mentioned, during the VA 
examination in August 1995, the VA examiner reported a 
diagnosis of status post trauma to the right knee with 
secondary arthritis manifested by complaints of recurrent 
pain.  However, this was based on the history as reported to 
the examination physician by the veteran and not on a review 
of the veteran's service medical records, which are silent as 
to complaints of or treatment for a right knee disorder.  The 
Court has ruled that when a medical opinion relies at least 
partially on the veteran's rendition of his medical history, 
the Board is not bound to accept the medical conclusions 
offered.  Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Therefore, this diagnosis is by no means conclusive evidence 
regarding the outcome of this claim.  

Furthermore, in the May 1999 statement provided by another VA 
physician, who did review the records, it was concluded that 
there were no corroborating data to establish a connection 
between the veteran's current right knee problems and 
military service.  Thus, one physician, after reviewing all 
the evidence essentially concluded that there is no link 
between the veteran's current disability and service.  
Another physician, without apparent benefit of a review of 
the veteran's records, simply indicated that the veteran's 
knee disability occurred after a trauma.  There was no 
specific indication by this physician as to when this trauma 
occurred.  Accordingly, in weighing the evidence of record, 
the Board finds that the absence of any medical record of 
right knee complaints or treatment until many years after 
service, and the medical opinion, based on a review of all 
the evidence, that there is no way to connect the veteran's 
knee problems to service, out weighs the veteran's lay 
contentions and the medical opinion that does not appear to 
have been based on a review of the veteran's records and does 
not specifically relate the veteran's current knee problems 
to service.  Therefore, the preponderance of the evidence is 
against the veteran's claim, and service connection for a 
right knee disorder must be denied.  

In reaching this decision, the Board has considered the 
veteran's contentions and testimony asserting that he has a 
right knee disorder as a result of his service.  However, the 
veteran, a lay persons untrained in the fields of medicine, 
is not competent to offer an opinion as to the etiology of 
any current right knee disability.  Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Hence, his statements do not provide a 
factual predicate upon which service connection may be 
granted.  In addition, regarding the arthritis of the right 
knee in particular, we must note there is no medical evidence 
of such a disorder in service, or within one year of service, 
and there is no competent medical evidence establishing a 
link or nexus between osteoarthritis of the right knee and 
service.  The Board therefore finds that this disorder was 
not incurred in or aggravated by service.  

Although the Board considered and decided this issue on a 
ground different from that of the RO, which denied the claim 
on the basis that it was not well-grounded, the appellant has 
not been prejudiced by the Board's decision.  This is 
because, in denying this claim on the merits, the Board's 
analysis accorded the veteran's claim greater consideration 
than that of the RO.  The Board also notes that the veteran 
and his representative were notified of the law as it 
pertains to claims of service connection in the November 1995 
statement of the case, and that they have consistently argued 
the merits of the claim, rather than whether or not the claim 
is well-grounded.  Consequently, the Board finds that the 
veteran has not been prejudiced in any way by the Board's 
consideration of his claim.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).  

The Board has also considered the matter of resolution of the 
benefit of the doubt in the veteran's favor; however, it is 
noted that application of the rule is only appropriate when 
the evidence is evenly balanced or in relative equipoise.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Such is decidedly not the case in this instance 
as the weight of the evidence is against the claim.  



ORDER

Entitlement to service connection for a right knee disorder 
is denied.  



		
	MICHAEL E. KILCOYNE
	Acting Member, Board of Veterans' Appeals



 

